Maeshall, J.
Sec. 3333, Stats. 1898, provides that the holder, by assignment, of lien able claims on logs shall be entitled to the same remedy to enforce payment thereof as. the original owner of such claims. Plaintiff seeks the benefit of that statute, but admitting that he did not purchase the labor claims which are in form of drafts on him and take an assignment thereof, but paid them as drawee according to their terms, left nothing for the statute to operate upon. It protects the purchaser of a lienable claim by giv*511ing him the same right against the logs as the vendor; but when a labor claim is paid the contract between the laborer and employer is thereby extinguished. If plaintiff acquired any claim by paying the labor orders, against the drawer,. McDonald, it was that of a mere creditor for money loaned. The obligation was on a new contract, not the labor contracts for work on logs to which the right of lien was incident under the statute. Those contracts were fully executed on both sides as soon as the claims therefor were paid.
By the Oowrt.— The judgment is affirmed.